836 F.2d 549
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Hector GUTIERREZ, Plaintiff-Appellant,v.SECRETARY OF HEALTH & HUMAN SERVICES, Defendant-Appellee.
No. 87-1204.
United States Court of Appeals, Sixth Circuit.
Dec. 24, 1987.

Before MARTIN, MILBURN and NORRIS, Circuit Judges.
PER CURIAM.


1
Plaintiff-appellant Hector Gutierrez appeals from the order of the United States District Court for the Eastern District of Michigan granting summary judgment in favor of the Secretary of Health and Human Services ("Secretary") denying an application for disability benefits.


2
Gutierrez applied for disability insurance on April 27, 1984, and supplemental security income on May 7, 1987, claiming an alleged disability due to neck and back injury, loss of leg and arm coordination, severe pain, and lack of balance.  The applications were denied initially and upon reconsideration.  At Gutierrez's request, a hearing was held before an Administrative Law Judge.  After considering the evidence de novo, the Administrative Law Judge ("ALJ") issued a decision denying benefits.  A timely request for review by the Appeals Council was filed and resulted in the issuance of an Order remanding the case to the ALJ for further development of the medical record.


3
A second administrative hearing was held before a different ALJ on December 6, 1985.  On February 14, 1986, the second ALJ issued a decision again denying benefits.  A timely request for review by the Appeals Council was again filed, which resulted in the ALJ's decision becoming the final decision of the Secretary upon the Appeals Council's approval of it on May 7, 1986.


4
Subsequently, Gutierrez filed a complaint in the district court pursuant to 42 U.S.C. Secs. 405(g) and 1382(c)(3) seeking judicial review of the final decision of the Secretary denying his applications for benefits.  After cross-motions for summary judgment, the district court referred the case to a Magistrate.  The Magistrate issued a Report and Recommendation recommending that the Secretary's motion for summary judgment be granted.  After objections to the Report and Recommendation were timely filed, the district court issued an Order and Memorandum Opinion accepting the Magistrate's Report and Recommendation.  Gutierrez filed a timely notice of appeal.


5
If the Secretary's decision to deny benefits to Gutierrez rests on substantial evidence, this court cannot disturb that judgment.  42 U.S.C. Sec. 405(g);  Garner v. Heckler, 745 F.2d 383, 388 (6th Cir.1984).  We agree with the district judge, for the reasons stated in his thorough and carefully written Order and Memorandum Opinion of December 29, 1986, denying Gutierrez's motion for summary judgment and granting the Secretary's motion for summary judgment, that there is substantial evidence in the record to support the Secretary's conclusion that Gutierrez is not disabled.


6
Therefore, the judgment of the district court is


7
AFFIRMED.